The international 
community is increasingly confronted with old 
problems coupled with a new set of challenges of a 
truly global nature. And as Secretary-General Ban 
Ki-moon said at the opening meeting, under these 
circumstances we face another daunting challenge — 
the challenge of global leadership. 
 We, the united nations of the world, must indeed 
exercise our leadership, authority and responsibility 
under these increasingly complex circumstances. We 
need to start here, at the United Nations, notably in the 
Security Council, but also in the General Assembly, the 
Economic and Social Council and other bodies. 
Cooperation among our countries and with 
international organizations must broaden. Real 
partnerships with the private sector and civil society 
must be pursued more vigorously. 
 
 
51 08-52265 
 
 As part of the European Union efforts, we 
promote coordinated measures to help developing 
countries increase the food supply and tackle the 
current crises in a sustainable manner. Furthermore, 
fairer international trade rules must be adopted to 
stimulate agriculture production, beginning in 
developing countries, and to allow access to foodstuffs. 
 This year we are at the midpoint of assessing the 
achievements in moving towards reaching the 
Millennium Development Goals (MDGs) by 2015. So 
far, overall progress on the MDGs has been uneven, at 
best. Moreover, rising food prices, record energy costs, 
energy and pipeline security challenges, climate 
change, growing scarcity of water resources and the 
recent meltdown of financial centres that started here 
in the United States — all that threatens to reverse the 
existing advances towards the MDGs. Most, if not all, 
of the MDG targets can still be reached, but only if we 
all work towards them with doubled energy and 
commitment. 
 As a former recipient country that has 
successfully navigated the transition process, Slovakia 
itself now also provides official development 
assistance to help meet the MDGs, among other goals. 
 We are pleased that the democratization of the 
United Nations is among the key priorities of the year. 
We support democratization in the sense of increased 
partnership among the key United Nations bodies and 
of respect for one other’s mandates. 
 Slovakia would like to place renewed emphasis 
on the advancement of the agreed United Nations 
reform measures, including the management reform of 
the United Nations Secretariat. 
 Slovakia remains convinced of the need to reform 
the Security Council. Based on our own recent 
experience from serving on the Council, we emphasize 
the need to make it more representative, more open and 
more transparent. The Council needs to be enlarged in 
both its categories. Slovakia supports the ambitions of 
Germany, Japan, Brazil and India to become permanent 
members of the Security Council, as well as permanent 
representation of Africa on the Council. The regional 
group of Eastern European States needs to be allocated 
at least one additional non-permanent seat. We thus 
fully support the launching of intergovernmental 
negotiations on Security Council reform. 
 This year we mark the sixtieth anniversary of the 
Universal Declaration of Human Rights. The 
promotion and protection of human rights and 
fundamental freedoms, as well as cultivation of the 
culture of inter-religious and inter-ethnic tolerance, 
remain my country’s priorities for action in the United 
Nations. Slovakia was elected a member of the Human 
Rights Council this year. We will promote universal 
respect for the protection of human rights and 
fundamental freedoms for all, without distinction of 
any kind and in a fair and equal manner. 
 Justice is a prerequisite for peace, security and 
development, not a contradiction to them. 
Responsibility to protect should be another leading 
policy and principle for our joint action, both in 
relation to genocide, war crimes, ethnic cleansing and 
crimes against humanity and in cases of large-scale 
natural disasters and catastrophes. We can no longer 
afford another Rwanda in Darfur or elsewhere. 
 In this context, we would like to especially 
commend the African Union for its increasingly active 
role in putting an end to the most serious crises in 
Africa, especially the African Union-United Nations 
Hybrid Operation in Darfur and the African Union 
Mission in Somalia. Here, I would like to acknowledge 
a continuously growing cooperation between the 
European Union and the United Nations, currently in 
some 20 operations and cases. 
 Nationally owned reform of the security sector, 
particularly in post-conflict environments, is critical to 
consolidating peace and stability; promoting poverty 
reduction, rule of law and good governance; extending 
legitimate State authority; and preventing countries 
from relapsing into conflict. 
 Since its membership in the Security Council, 
Slovakia has been actively engaged in security sector 
reform-related efforts as it works in support of the 
recommendations of the Secretary-General. We are 
committed to continuing our work as coordinator of the 
group of friends of security sector reform, as well as to 
further promoting regional and subregional activities in 
that area, following a successful workshop in South 
Africa and a later one in Asia and Latin America. 
 New challenges to global security should not 
divert our attention from old and more traditional 
threats. The world is unfortunately full of disputes, 
conflicts and crises. We consistently support their 
resolution through negotiations and peaceful means, 
  
 
08-52265 52 
 
with a central role for the United Nations based on full 
respect for the principles of international law — 
notably those of sovereignty and territorial integrity — 
and we reject the use of force and unilateral action. 
 That is relevant to the recent developments in 
Georgia and in the Western Balkans, where we 
underline the importance of the European and 
transatlantic perspective for all countries as an 
essential element in promoting peace, stability and 
economic progress in the region. One lesson that we 
have learned is that frozen conflicts and unresolved 
disputes, if left to fester, tend at times to move into a 
dangerously hot stage, spread instability and fuel 
extremism. The conflict in the Middle East is telling in 
that respect. I should like to stress, as others have, that 
calls from this rostrum for the annihilation of the State 
of Israel are unacceptable and deplorable. 
 We all recognize the importance of supporting the 
Government of Afghanistan in its efforts to ensure 
stability and development in the country and to prevent 
Afghanistan from becoming once again a haven for 
terrorists. This year, Slovakia has decided to double the 
number of its soldiers serving in southern Afghanistan, 
but it is obvious that lasting peace and stability in 
Afghanistan will depend on solid improvements in the 
living conditions of Afghan citizens and in good 
governance. 
 Slovakia supports enhanced United Nations 
cooperation in implementing the Global Counter-
Terrorism Strategy. To be more effective, we need an 
agreement on a comprehensive United Nations 
convention against international terrorism as soon as 
possible. 
 The proliferation of weapons of mass destruction 
and their means of delivery continues to pose a serious 
threat to international peace and security. We are in 
particular concerned about our inability to close the 
issue of the Iran nuclear programme in a way that 
would be considered by all to be in conformity with the 
non-proliferation regime. We welcome the extension of 
the mandate of the Security Council Committee 
established pursuant to resolution 1540 (2004).  
 The tasks confronting us in the year ahead are 
enormous. They can be accomplished only through our 
strong and sustained political commitment, working 
through multilateral mechanisms with the United 
Nations in the lead and at the centre.  